 



EXHIBIT 10.1
AMENDMENT NO. 2
TO
UNITED COMMUNITY BANKS, INC.
2000 KEY EMPLOYEE STOCK OPTION PLAN
     THIS AMENDMENT is made as of this 26th day of April, 2006, by UNITED
COMMUNITY BANKS, INC. (the “Company”);
W I T N E S S E T H:
     WHEREAS, the Company established the United Community Banks, Inc. 2000 Key
Employee Stock Option Plan, effective as of December 8, 1999 (the “Plan”); and
     WHEREAS, the Company now desires to amend the Plan to specifically provide
for the grant of Restricted Stock Units;
     NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the Plan is hereby amended as follows:
1.
     Article 2 of the Plan is hereby amended by adding at the end of the present
Article the following new definition :

      "(gg) “Restricted Stock Units” or “RSUs” means a right granted under
Article 8 of the Plan to receive a number of Shares or a cash payment for each
such Share equal to the Fair Market Value of a Share on a specified date.”

2.
     The definition of the term “Award” in Section 2 (b) of the Plan is amended
by inserting “, Restricted Stock Units,” after “Restricted Stock.”
3.
     Section 3.2 of the Plan is hereby amended by adding the term “or Restricted
Stock Units” after the term “Restricted Stock.”
4.
     Section 4.1(a), (b) of the Plan is hereby amended by inserting “Restricted
Stock Units Awards” after the term “Restricted Stock” in both places it appears.
5.
     The title of Article 8 is hereby amended by adding the following to the end
of the present title “; Restricted Stock Units.”

 



--------------------------------------------------------------------------------



 



6.
     The first sentence of Section 8.1 of the Plan is hereby amended by
inserting “, Restricted Stock Units” after the term “Restricted Stock” in the
two places it appears.
7.
     The last sentence of Section 8.1 is hereby amended by inserting the words
“, Restricted Stock Units” after the word “Restricted Stock”.
8.
     Article 8 of the Plan is hereby amended by adding the following new
Section 8.6:

       “8.6 Restricted Stock Units (or RSUs). Awards of Restricted Stock Units
may be made to Participants in accordance with the following terms and
conditions:          (a) The Committee, in its discretion, shall determine and
set forth in a written agreement the number of RSUs to grant to a Participant,
the vesting period, and other terms and conditions of the award, including
whether the award will be paid in cash, Shares or a combination of the two and
the time when the award will be payable (i.e., at vesting, termination of
employment, upon a Change in Control, or another date).          (b) Unless the
agreement granting RSUs provides otherwise, RSUs shall not be sold, transferred
or otherwise disposed of and shall not be pledged or otherwise hypothecated.    
     (c) A Participant to whom RSUs are awarded has no rights as a shareholder
with respect to the Shares represented by the RSUs unless and until the Shares
are actually delivered to the Participant; provided, however, RSUs may have
dividend equivalent rights if provided for by the Committee.          (d) The
agreement granting RSUs shall set forth the terms and conditions that shall
apply upon the termination of the Participant’s employment with the Company
(including a forfeiture of RSUs which have not vested upon Participant’s ceasing
to be employed) as the Committee may, in its discretion, determine at the time
the award is granted.          (e) Any grant of RSUs may specify performance
objectives that, if achieved, may result in vesting or earlier vesting of all or
a portion of the RSUs.”



--------------------------------------------------------------------------------



 



9.
     This Amendment No. 2 to the Plan shall be effective as of April 26, 2006.
Except as hereby modified, the Plan shall remain in full force and effect.
     IN WITNESS WHEREOF, the Company has executed this Amendment No. 2 as of the
date first written above.

         
 
            UNITED COMMUNITY BANKS, INC.
 
       
 
       
 
  By:   /s/ Rex S. Schuette 
 
       
 
      Rex S. Schuette 
Executive Vice President and Chief Executive Officer
 
   
 
  Date:   April 26, 2006 



